DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/879,576 application filed May 20, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, higher carbon number products has been interpreted as “light olefins (C2-C4)” [paragraph 0010 of the instant specification; see also paragraphs 0012 & 0047].
Applicant is further reminded that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” [Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165].  In the instant case, the recitation in the preamble of claim 16 (and the claims dependent thereon) “for forming higher carbon number products from CO2” is considered only intended use.  Consequently, the preamble is not considered a limitation and is of no significance to claim construction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 and 6-7 provide for the use of the potassium promoted catalyst or an incipient wetness impregnation, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claims 1-4 and 6-7 are rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claims 8 and 14 recite “[1.] evaporating liquid water from the impregnated red mud at an elevated temperature of about 70 °C; and [2.] drying the impregnated red mud by: placing the impregnated red mud in a heating device; ramping a temperature of the heating device to a maximum temperature of between about 50oC and about 200oC…”  The evaporating and drying steps appear to be the same step with [2.] merely describing in more detail step [1.].  Therefore, it is unclear whether the metes and bounds of the claimed invention really require two steps or merely one.
Claim 10 recites “impregnating the red mud with potassium to a weight percent content of potassium of about 2%.”  A percent(age) is a ratio of two things.  In the instant case, only one of those things is known: the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al in Industrial & Engineering Chemistry Research (2019, no 58, pp 15803-15817).
Das et al discloses “[f]or the preparation of K, Sr, and Mg-doped RM (red mud – Examiner’s insertion) catalyst, the conventional wetness impregnation technique was followed. RM after drying and size reduction to less than 150 μm was taken in a glass beaker with a certain amount of Millipore water and was mixed vigorously on a magnetic stirrer. A calculated amount of the metal precursor based on the wt % loading of the metal was then added slowly to that mixture and was kept under mixing for 2 h at room temperature. The temperature of the mixture solution was then increased at a rate of 10 °C min−1 to 70 °C, and water was allowed to evaporate from the mixture under stirring. After most of the water was evaporated and the mixture turned into a thick paste-like solution, it was removed from the stirrer and dried in a hot air oven at 100 °C for 15 h. The dried catalyst was ground and calcined at different temperatures of 500 to 800 Fe, Al, Si, Na, Ca, and Ti in various phases…” [see last paragraph on left hand side of page 15804].
With respect to claim 20, Das et al discloses “The XRD profiles of the RK-30%-100 and RK-30% catalyst calcined from 500 to 800 °C are shown in Figure 5b. It was observed from the XRD profile that majority of the hematite phases noticed in the raw RM” [see 2nd paragraph on left hand side of page 15810].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-13, 16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botes et al (US 2005/0203194 A1) in view of Basset et al (US 2016/0129423 A1).
With respect to claims 1, 11, and 16, Botes et al discloses “a high temperature Fischer-Tropsch (HTFT) hydrocarbon synthesis process comprising the conversion of a feed of H2 and at least one carbon oxide to hydrocarbons containing at least 30% on a mass basis hydrocarbons with five or more carbon atoms (hereinafter referred to as C5+ compounds). The conversion is carried out in the presence of an alkali-promoted iron hydrocarbon synthesis catalyst, and the process is characterised therein that the reaction mixture formed during the conversion contains less than 0.02 mol alkali per 100 g iron” [abstract], wherein “[t]he at least one carbon oxide in the syngas preferably comprises CO. The carbon oxide may comprise a mixture of CO and CO2” [paragraph 0015].  Botes et al further discloses “[t]he iron catalyst contains at least one alkali promoter usually in the form of an alkali oxide. The alkali promoter preferably comprises potassium oxide…The alkali can be added to the iron by means of various methods, such as impregnation of the iron with the alkali” [paragraph 0019].  More particularly, the iron catalyst may be a fused iron catalyst [see paragraph 0017: “[t]he hydrocarbon synthesis catalyst may comprise any suitable alkali-promoted iron Fischer-Tropsch catalyst. The iron catalyst preferably comprises a precipitated iron catalyst, but it may also comprise a fused iron catalyst” & paragraph 0028: “[a] fused catalyst D was prepared by adding the relevant promoters in the form of K2O and Na2O to oxidised mill-scale to obtain a dry mixture of the precursor material. This mixture was then fused in an electric arc furnace at a temperature of about 1650o C”].  Moreover, said fused iron catalysts have higher conversion of CO and CO2 to hydrocarbons (89.7 mol %) [see iron catalyst D in last column of Table 2] than precipitated iron catalysts [see catalyst A, B, and C in Table 2].  Botes et al discloses using the aforementioned catalyst in a conversion reaction, which is “a high temperature Fischer-Tropsch (HTFT) hydrocarbon synthesis process…The temperature range for the HTFT hydrocarbon process may be between 280o C. and 400o C., preferably above 300o C., typically from 300o C. to 370o C., and even from 330o C. to 350o C. The pressure may be from 10 to 60 bar (1 to 6 MPa), typically from 15 to 30 bar, and usually at about 20 bar” [paragraphs 0012 & 0014].
Botes et al does not appear to disclose that the hydrocarbon synthesis catalyst comprises red mud.
However, Basset et al, which is concerned with fused iron catalysts [see, e.g., abstract], discloses “the supported fused Fe catalyst can be red mud or red sludge” [paragraph 0059].  Note that Basset et al teaches “[r]ed mud is composed of a mixture of solid and metallic oxides. The red color arises from iron oxides, which comprise up to about 60% (e.g., about 5 to 60%, about 15 to 60%, about 25 to 60%, about 40 to 60%) of the mass of the red mud” [see prior citation].  The support of Basset et al comprises “[t]he solid support can, for example, be chosen from metal oxides, refractory oxides and molecular sieves, in particular from silicon oxides, aluminum oxides, zeolites, clays, titanium oxide, cerium oxide, magnesium oxide…” [paragraph 0049].  However, Botes et al further discloses “[t]he iron catalyst may also contain other promoters. Certain promoters, for example Al, Tl, Cr, Mg, Mn and Ca can be added as structural promoters Binders, such as silica or alumina, may also be added…” [paragraph 0021].  There is no inconsistency between the supported fused Fe catalyst of Basset et al and the iron hydrocarbon synthesis catalyst of Botes et al.
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute red mud for the fused iron of Botes et al because both are art-recognized equivalent iron catalysts.  Therefore, the invention as a whole would have been prima facie obvious, wherein the red mud is impregnated with potassium as taught by Botes et al.
With respect to claim 3, it is well known in the art that Fischer-Tropsch reactions involve CO and H2.
With respect to claim 5, note the hydrocarbon products listed in Table 2 of Botes et al, which include C2-C4 hydrocarbons, wherein C2-C4 hydrocarbons include paraffins and olefins.  See also paragraphs 0002 & 0003: “Fischer-Tropsch processes for hydrocarbon synthesis from CO and H2 (syngas) are known to produce gaseous and liquid hydrocarbons as well as oxygenates which, in general, follow the well-known Anderson-Schulz-Flory product distribution.  These reactions can be carried out in fixed, fluidised or slurry bed reactors. The production of olefins and liquid fuels, especially in the gasoline range products, is most favoured by synthesis carried out in a two-phase fluidised bed reactor operating at 350o C. and 20 bar or higher pressures and usually utilising a fused alkali promoted iron catalyst. This is known as a high temperature Fischer-Tropsch (HTFT) process.”
With respect to claims 6-7 and 12-13, it is well known in the art to impregnate fused iron catalysts with alcohol or aqueous solutions comprising potassium hydroxide or potassium carbonate.  Therefore, it would have been obvious to impregnate red mud with the same.
With respect to claim 9, it is expected that the modified Botes et al catalyst is capable of achieving the recited conversion of CO2 and selectivity for C2-C4 olefins since said modified catalyst is the same as that recited and the conversion conditions of Botes et al are the same or similar to those recited in the instant claim [see prior discussion concerning such].
2O3.
With respect to claim 18, Botes et al discloses “[a]ccording to the present invention there is provided a high temperature Fischer-Tropsch (HTFT) hydrocarbon synthesis process…[wherein] the conversion being carried out in the presence of an alkali-promoted iron hydrocarbon synthesis catalyst; and the process being characterised therein that the reaction mixture formed during the conversion contains less than 0.02 mol alkali metal per 100 g iron” [paragraph 0012].  Less than 0.02 mol potassium per 100g iron is 0.78 g potassium per 100 g iron or, alternatively, 0.78 wt %.  Therefore, Botes et al teaches a concentration of potassium that is less than 0.78 wt %, which includes 0.5 wt %, rendering 0.5 wt % obvious if not anticipating the same.
With respect to claim 21, applicant is reminded that “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297.”  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.  
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botes et al (US 2005/0203194 A1) in view of Basset et al (US 2016/0129423 A1) as applied to claims 1 above and as further evidenced by Ayasse (US 5,344,849).
Neither Botes et al nor Basset et al appear to explicitly disclose a reverse water-gas shift reaction between CO2 and hydrogen or hydrogenation of CO2 to produce higher carbon number products.  However, it is well-known in the art that “[t]ypical Fischer-Tropsch catalysts are potassium promoted fused iron oxide catalysts. These have activity for the conversion of hydrogen and carbon monoxide or carbon dioxide to hydrocarbons, according to the following reactions: 
CO + 2H2 → (--CH2--) + H2O 
CO2 +3H2 → (--CH2--) + 2H2O. 
water, alcohols, and hydrocarbons, due to a number of side reactions, more specifically: 
the water-gas shift reaction: 
CO + H2O ↔ CO2 + H2” as evidenced by Ayasse [column 1, lines 38-55].  Note the reversibility of the water-gas shift reaction disclosed by Ayasse and the discussion of the production of water, which agrees with the disclosure of Botes et al of reaction water [paragraph 0032; see also paragraph 0044].  Therefore, it would have been obvious to one of ordinary skill in the art that said potassium impregnated red mud catalyst of modified Botes et al facilitates a reverse water-gas shift reaction between CO2 and hydrogen. 
With respect to claim 4, see the reaction equation CO2 +3H2 → (--CH2--) + 2H2O above.  Consequently, the limitation of claim 4 would have been obvious to one of ordinary skill in the art.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al in Industrial & Engineering Chemistry Research (2019, no 58, pp 15803-15817).
See discussion with respect to claim 21 above.  The same issue with respect to the selection of a known material applies.

Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Botes et al appears to disclose a much lower concentration of potassium promoter in the hydrocarbon synthesis catalyst.  For example, if the entire 0.0177 moles of promoter in the aforementioned catalyst D in Table 2 were potassium, the amount of potassium in the catalyst would be 0.07 wt %, which is much lower than 2 wt %.  Moreover, Botes et al discloses “[a]ccording to the present invention there is provided a high temperature Fischer-Tropsch (HTFT) hydrocarbon synthesis process…[wherein] the conversion being carried out in the presence of an alkali-promoted iron hydrocarbon synthesis catalyst; and the process being characterised less than 0.02 mol alkali metal per 100 g iron” [paragraph 0012], which is equivalent to less than 0.78 wt % as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al (US 2002/0156137 A1), which discloses “[t]he…iron catalyst precursor is next promoted with potassium by impregnating the potassium onto the base skeletal iron catalyst utilizing a suitable organic alcohol solution containing potassium, and then dried to evaporate the alcohol solvent and provide the promoted skeletal iron catalyst containing 0.1-3 wt. % potassium. Suitable alcohol solutions containing potassium may include but are not limited to methanolic potassium hydroxide, ethanolic potassium hydroxide, or potassium carbonate” [paragraph 0010; see also paragraphs 0019-0020, which appear to describe an incipient wetness impregnation (see weight ratios therein) & claim 8]; Lu et al (US 2008/0015267 A1), which discloses “[o]ne or more first or second promoters can be incorporated into the skeletal iron catalyst by depositing the promoter on the skeletal iron. In a preferred embodiment, a second promoter such as potassium is incorporated into the skeletal iron by impregnation. The impregnation of potassium onto the skeleton iron can be performed by first preparing a solution containing a small amount of an aqueous solution of potassium carbonate or nitrate and a solvent such as water or ethanol. The amount of potassium used is based on the iron content in the catalyst. Preferably the weight ratio of potassium to iron is about 0.5:100 to about 3:100. The skeletal iron catalyst is then added to the potassium solution. The solvent is then driven off using heat and/or a vacuum” [paragraph 0042]; Agblevor et al (US 2019/0308183 A1), which discloses “[r]ed mud is a caustic byproduct of bauxite processing that is generated in the industrial production of alumina using the Bayer process. Red mud can have variability in composition. For example, the red mud may include Fe2O3 (about 30 to about 60 wt %), Al2O3 (about 5 to about 20 wt %), SiO2 (about 5 to about 10 wt %), CaO (about 5 to about 20 wt %), TiO2 (about 5 to about 15 wt %), and Na2O (about 3 to about 10 wt %)” [paragraph 0080].  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
January 7, 2022